      Case 1:18-cv-10364-LGS-SDA Document 491 Filed 08/07/20 Page 1 of 3

                                                                            New York               Paris
                                                                            Northern California    Madrid
                                                                            Washington DC          Hong Kong
                                                                            São Paulo              Beijing
                                                                            London                 Tokyo




Paul S. Mishkin

Davis Polk & Wardwell LLP   212 450 4292 tel
450 Lexington Avenue        paul.mishkin@davispolk.com
New York, NY 10017


                                                     August 7, 2020

Re:       Allianz Global Investors GmbH v. Bank of Am. Corp., No. 18 Civ. 10364 (LGS) (SDA)

BY ECF

Honorable Lorna G. Schofield
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Schofield:

        We represent the RBS defendants and write on behalf of all defendants other than the
MUFG and RBC defendants in the above-captioned action (collectively, “Defendants”).
Pursuant to Rule III.C.2 of the Court’s Individual Rules and Procedures, Defendants request
that the Court approve a briefing schedule for a discrete Rule 12(b)(6) motion to dismiss in part
the Third Amended Complaint (the “TAC”).1

        The proposed motion will address an issue that Magistrate Judge Aaron did not decide
in his decision on Plaintiffs’ motion for leave to file the TAC and on which he held that
additional briefing is necessary. ECF No. 471 at 9. That issue is whether foreign Plaintiffs
purporting to operate in the United States can pursue claims based on FX transactions with
Defendants’ foreign desks (the “Dismissed Claims”) despite this Court previously dismissing
those claims in its May 28, 2020 opinion on Defendants’ Rule 12(b)(6) motion to dismiss the
Second Amended Complaint (the “SAC”). ECF No. 406 at 16.

       Plaintiffs represented in the SAC that “Plaintiffs do not seek to re-litigate the Court’s
previous holding that the following types of transactions are barred by the Foreign Trade
Antitrust Improvements Act [(‘FTAIA’)]: . . . transactions between a foreign plaintiff and a
defendant’s foreign desk . . . .” SAC ¶ 1 n.1, ECF No. 221. Based on Plaintiffs’ representation,
this Court dismissed all claims falling within the scope of that footnote, including the
Dismissed Claims at issue here. ECF No. 406 at 16. Plaintiffs then moved for leave to
purportedly “correct” the footnote, effectively moving for leave to revive the Dismissed
Claims. ECF No. 415 at 1. Defendants opposed Plaintiffs’ motion on the ground that the

     In light of the pendency of their objections to Magistrate Judge Aaron’s decision on the motion for leave
      1

to amend, MUFG and RBC will propose a separate schedule for any Rule 12 motions that they may bring.
     Case 1:18-cv-10364-LGS-SDA Document 491 Filed 08/07/20 Page 2 of 3

Honorable Lorna G. Schofield                             2                                      August 7, 2020

amendment was futile. ECF No. 432. As Defendants argued in opposition to Plaintiffs’ motion
for leave to amend, Plaintiffs waived the Dismissed Claims by expressly disclaiming them in
the SAC, id. at 1-2, and the TAC in any event fails to plead that any foreign Plaintiff operated
in the United States, let alone that any FTAIA exception applies to the Dismissed Claims, id.
at 2-3.

        Magistrate Judge Aaron did not resolve these issues, but instead found that “the issues
regarding the scope of Judge Schofield’s ruling as to the FTAIA (see [ECF No. 432] at 3)
and/or whether or not Plaintiffs have waived claims involving transactions with Defendants’
foreign desks, need not be decided now, but should be decided after more complete briefing at
an appropriate time.” ECF No. 471 at 9 (emphasis added).

         The “appropriate time” to address that threshold issue is now. Whether the Dismissed
Claims are viable impacts the scope of the litigation because entire categories of transactions
and issues could be eliminated from this case. A decision on this issue now could therefore
significantly streamline the proceedings, including by avoiding potentially costly and time-
consuming fact and expert discovery concerning transactions involving Defendants’ non-U.S.
desks, as well as discovery into the nature of foreign Plaintiffs’ purported U.S. “operations.”
Promptly addressing the issue through a partial Rule 12(b)(6) motion is therefore in the interest
of all parties and the Court.

         Because the parties have already provided the substantive equivalent of pre-motion
letters in the letters submitted on Plaintiffs’ motion for leave to amend (ECF Nos. 432 & 437),
Defendants request that the Court deem those letters to satisfy the Court’s pre-motion letter
requirement and permit the parties to proceed directly to submit the “more complete briefing”
that Magistrate Judge Aaron held is necessary.2 Accordingly, Defendants request the following
briefing schedule:

                 Motion due August 14, 2020
                 Opposition due August 28, 2020
                 Reply due September 4, 2020

         Regarding page length, Defendants propose 12 pages for the opening and opposition
briefs, and 6 pages for the reply.

        Should the Court deem it appropriate, Defendants are amenable to answering the TAC
within the time previously set (ECF No. 426), notwithstanding the pendency of this Rule
12(b)(6) motion, while reserving their rights as to the issues raised by the motion.




    2
      Plaintiffs’ position is that Defendants “should file the required pre-motion letter with the Court,” to which
Plaintiffs “will then respond.” Defendants disagree that further pre-motion letters are necessary or would be of
assistance to the Court because, as explained above, the parties have already summarized their positions in prior
correspondence and Magistrate Judge Aaron concluded that “more complete briefing” is appropriate.
      Case 1:18-cv-10364-LGS-SDA Document 491 Filed 08/07/20 Page 3 of 3

Honorable Lorna G. Schofield              3                        August 7, 2020

                                         Respectfully submitted,


                                         /s/ Paul S. Mishkin
                                         Paul S. Mishkin

cc:     Counsel for all parties by ECF
